Citation Nr: 1716488	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-29 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial rating in excess of 10 percent for service-connected ischemic heart disease (coronary artery disease).

3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel





INTRODUCTION


The Veteran served on active duty in the U.S. Army from March 1968 to November 1970, with additional service in the Army Reserves.  He served in the Republic of Vietnam, and his awards and decorations included the Republic of Vietnam Campaign Medal and the Vietnam Service Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from two October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

During the course of the Veteran's appeal, the RO increased the disability rating for his service-connected PTSD to 70 percent disabling.  However, because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39   (1993).
 
Although the issue of entitlement to TDIU was not certified for appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held that the issue of TDIU is part and parcel of an increased rating claim when it is raised by the record.  In this case, the Board finds that the record raised the issue of entitlement to TDIU during the pendency of the appeal.  Accordingly, the Board has characterized the issues on appeal to include a claim for entitlement to TDIU and the issue is properly before the Board.  As the RO has not had the opportunity to determine whether the Veteran meets the criteria for a TDIU, the Board will remand that matter to allow for Agency of Original Jurisdiction (AOJ) consideration in the first instance, to include any necessary development.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (noting that "the Board's action on appeal in proceeding to decide a question that the AOJ had not decided raises the possibility that a claimant will be prejudiced by not having been afforded the full benefits of the[] procedural safeguards").

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. The Veteran's coronary artery disease has been productive of a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for an initial rating in excess of 10 percent for ischemic heart disease (coronary artery disease) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.41, 4.104, Diagnostic Code 7005 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in October 2010, the RO mailed the Veteran a VCAA letter fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Where, as in this case, the underlying claim for service connection has been granted and there is disagreement as to the "downstream" issue of entitlement to higher initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of VA's notification requirements with regard to the claims on appeal is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, all available service and VA treatment records have been identified and associated with the record.  In support of his claim, the Veteran has submitted private medical records as well as personal lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

VA afforded the Veteran examinations in August 2010 and August 2014 with respect to his service-connected PTSD and ischemic heart disease (IHD) (coronary artery disease).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and contentions, and the examiners described the Veteran's PTSD and IHD in sufficient detail to allow the Board to make a fully informed determination.  The examiner also provided the necessary opinion supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

Additionally, the evidence of record, lay and medical, does not indicate that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in August 2010 and August 2014.  38 C.F.R. § 3.327(a)(2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is necessary to consider the complete medical history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Increased Initial Rating - PTSD

The Veteran's PTSD was assigned an initial evaluation of 70 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.    

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change applies in this case as the Veteran's claim was certified to the Board in May 2016.  Therefore, the regulations pertaining to the DSM-V are for application.

The Board also notes that the use of GAF scores has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Again, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

In December 2009, the Veteran was diagnosed with PTSD and was assigned a GAF score of 60.  The Veteran exhibited a pleasant yet labile (tearful to composed and calm) affect when he ruminated on his Vietnam experience.  He reported that he often had suicide ideation when he first returned from Vietnam and drank heavily at that time.  He stated that he never wanted to kill himself and he never made a suicide gesture, attempt or self-injurious behavior.  He was awake and oriented to person, place, time, and object.  His self-esteem was low, but somewhat positive.  See December 2009 Psychiatry Consultation Note.

Throughout the Veteran's VA outpatient treatment, he was provided mental status examinations.  At the mental status examinations in 2010, the Veteran appeared clean, neat and well groomed.  He was cooperative, polite, had fair eye contact, and decreased psychomotor activity.  The Veteran's mood and affect was anxious and depressed.  He exhibited no abnormal motor movements and speech.  He had no cognitive deficits or psychotic symptoms such as delusions or hallucinations.  The Veteran's thought processes and content were coherent, logical, and goal directed, with no circumstantiality or tangentially, flight of ideas, loose associations, or ideas of reference.  Both insight and judgment were fair and suicidal or homicidal ideas were not present.  The Veteran worked as a contractor since 1971, lived with his wife and four dogs, paid his bills, and rode motorcycles for leisure.  See January, March, April 2010 Psychiatry Consultation Notes.

In January 2010, the Veteran's affect was anxious and mildly depressed but he exhibited good eye contact.  See January 2010 Psychiatry Consultation Note.

By March and April 2010, the Veteran's affect was very serious and tense when he described his Vietnam experiences.  He stated that he avoided going some places and that he did not want to deal with people.  He was diagnosed with PTSD and assigned a GAF score of 60.  See March and April 2010 Psychiatry Consultation Notes.

From May to July 2010, the Veteran was much less anxious and calmer and his affect was brighter and more talkative.  See May and July 2010 Psychiatry Consultation Notes.  However, the Veteran's private medical records indicated that he was not able to make a healthy readjustment back to civilian life and continued to experience trauma on a daily basis.  See May 2010 Intake Assessment by Westsisde Vet Center.

In August 2010, the Veteran was afforded a VA psychiatric examination.  The examination indicated that the Veteran served in Vietnam in 1970 as a radio operator.  The Veteran stated that he was affected by several incidents in Vietnam.  He reportedly killed two men in Vietnam and was unable to talk about it until approximately one week ago.  He reported that he had been in three ambushes and described one incident where he came close to dying.  He stated that he was subjected to repeated mortar fire.  He reportedly drank a little during service and tried marijuana a couple of times, but denied problem use.  After Vietnam, he obtained a job driving a forklift but was laid off.  He then obtained several contract positions in mechanics.  While working, he went to school for mechanics training.  He had been married for 40 years and had no children in fear that he would abuse them given his Vietnam experiences.  He denied any friendships and did not attend any social events.  He spent his time at home working on various home projects and his small farm.  He supported his wife's self-pursuits.  Although his father died, the Veteran denied any family concerns.  He provided financial assistance to his mother and was able to take care of his personal and family needs.  

After the Veteran's mental status examination, the examiner observed that the Veteran was casually, cleanly, and neatly dressed, alert, cooperative, and showed good eye contact.  He was oriented to time, place, and person.  He had slowed psychomotor activity.  He spoke clearly and with normal volume and articulation.  The Veteran's affect was somewhat flat and his mood congruent.  He had goal oriented thought processes and exhibited no derailment, loose or clanging associations, thought blocking or neologisms.  He had no signs of delusional or frankly paranoid belief systems.  He denied any history of auditory or visual hallucinations.  At two times during the exam, the Veteran became tearful when discussing his experiences in Vietnam.  He denied any history of homicidal ideation.  He reported significant suicidal thoughts in the early 1980's and in late 2009.  He reported "'a lot'" of suicide attempts, passive in nature, stating he would "'do dangerous things'" such as drive his motorcycle 150 mph since he "'didn't care if [he] killed (him)self.'"  He reported occasional suicidal thoughts that were "'not as bad as they were'" last year and denied intent to harm himself.  He reported experiencing anxiety attacks, particularly if around a group of people.  He was uncomfortable in social situations and stayed to himself at work. He reported impaired sleep often awakening feeling scared in the middle of the night.  

Based on the signs, symptoms, occupational and social functioning described above, the examiner stated that the Veteran met the DSM-IV criteria for PTSD.  A GAF score of 50 was assigned because of the high number, frequency and intensity of symptoms associated with significant reduction in social functioning, mild to moderate reduction in mental functioning, and minimal reduction in vocational functioning.  The examiner concluded that the Veteran's mental health symptoms would likely cause moderate to severe discomfort when interacting with other people.  The Veteran's inner turmoil would also likely cause moderate to severe discomfort in social interactions and significantly impact his ability to seek out and form new relationships and he would find it difficult to establish rapport.  The Veteran's anxiety in social situations would also likely cause moderate to significant difficulty managing conflicts in social or vocational situations, contributing to further coping via social withdrawal.  The Veteran's vocational functioning had been minimally impacted as he had secured a position in which he could keep to himself and focus on his job.  He had adapted well and maintained his work performance.  However, if he were placed in a different work environment with more people present it was likely that the Veteran's work efficiency and effectiveness would suffer.  The Veteran's ability to maintain a logical thinking process appeared adequate and would not likely impact his social or vocational
functioning.  He did not suffer from gross impairment in thought processes, delusions, or hallucinations.  He was not a danger to himself or others.

From late 2010 through 2011, the Veteran's affect was variable ranging from calm, relaxed, and pleasant to anxious, depressed, constricted, hostile, and very tense at times.  The Veteran occasionally exhibited poor eye contact.  He had a mild positive mental attitude characterized by shaking legs while leaning on them with elbows. The Veteran reported that he did have suicidal ideation; however, he denied any suicide intent or plan and homicidal ideation.  The Veteran's thought process was logical and goal directed.  He denied hallucinations.  He alluded to his wife being tired of his social isolation and possibly leaving him; but he was communicating with her more.  Additionally, the Veteran reportedly talked to himself and to his dog when he was awake at night and stressed.  The Veteran was diagnosed with PTSD and Social Phobia assigned GAF scores of 62 and 65.  See October 2010 Psychiatry Consultation Note; 2011 Psychiatry Consultation Notes.

Similarly, in December 2012, the Veteran's affect was pleasant, variable and appropriate to content.  He was awake and oriented to person, place, time, and object.  The Veteran was diagnosed with PTSD and assigned a GAF score of 65.  See June and December 2012 Psychiatry Notes.

In 2013, the Veteran reported that he had brief suicidal ideation in which he felt weary of having nightmares and anxiety.  He stated that he got tattoos because the pain he felt calmed him down for a period of time.  Additionally, he stated that he got tattoos when he was "'really angry.'"  See April 2013 Psychiatry Consultation Note.  The Veteran was diagnosed with PTSD and assigned a GAF score of 65.  See October 2013 Treatment Plan Interdisciplinary Note.

2014 VA treatment records revealed a much more relaxed and comfortable Veteran compared to prior consultations.  The Veteran had good hygiene and clean clothes.  He had passive and intermittent suicidal ideation, but denied any intent or plan.  He denied homicidal ideation.  His thought process was logical and goal directed.  He did not have any hallucinations.  He was awake and oriented to person, place, time, and object.  Per DSM-V criteria, the Veteran was diagnosed with mild to moderate PTSD; bereavement (retiring from job he has had for years); and social phobia.

The Veteran was provided an additional VA examination in August 2014 that focused on the Veteran's occupational and social functioning as of the August 2010 VA examination.  Since the Veteran's last evaluation, he was still married and his marital relationship had improved while being in mental health treatment.  Socially, he still had no friends and did not want to get close with others because he was afraid that he would hurt someone mentally.  He reported that he now took medication to control his violence.  He did not belong to any social clubs or organizations except for the Disabled Veteran Americans.  Occupationally, the Veteran had been employed as a mechanic for semi-truck trailers and welder.  He claimed he was forced to quit his job in January 2010 because the company doctor would not pass him through his bi-annual physical.  He stated that he did not know how and was afraid to apply for other jobs.  He stated he loses focus with people and concluded that he could not work with people because he would feel closed in.  The Veteran attended group meetings and went out to dinner with other Vietnam veterans. He began drinking since he lost his last job but only has one drink per sitting.  He denied any illicit substance use.  

The Veteran's symptoms included depressed mood, anxiety and panic attacks that affected his ability to function independently, appropriately and effectively.  He experienced chronic sleep impairment and disturbances of motivation and mood.  He had difficulty in establishing and maintaining effective work and social relationships.  He had difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner diagnosed the Veteran with PTSD. The examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran submitted a personal lay statement and a statement from his wife in March 2010.  The Veteran reported that he had nightmares from being ambushed in Vietnam and would get up during the night soaked in sweat, scared and feeling alone.  Because of these episodes, he could not sleep with his wife and had his own room.  The Veteran's wife added that when they were first married, the Veteran was a fun person to be around; however, he drank a lot, which caused some problems in their marriage.  When he was awake in the middle of the night, he paced the floor, checking the windows and doors.  After he felt it had secured his home, he would then check on his wife and sit alone in the dark and talk to himself.  Additionally, he had frequent anxiety attacks and isolated himself from people because it made him feel like he was coming apart.  As the years passed, he started to withdraw and he did not like to go out in crowds.  Thus, he became isolated from activities such as parties and different functions.  The Veteran would not talk about Vietnam, even with his friends that went there.  After approximately a year, the Veteran would no longer socialize with these friends.  The Veteran loved motorcycles, and used to be fairly active in the motorcycle clubs.  Occasionally he would join another couple for dinner.  The Veteran's wife stated that the Veteran mentioned suicide in passing because he was so scared.  The Veteran questioned why Vietnam still haunted him and thought he would be better off dead.  The Veteran's wife was worried that one day the Veteran would decide that suicide was better than staying alive.  

The aforementioned evidence reflects that the Veteran's PTSD was manifested by anxiety, depressed mood, panic attacks, decreased psychomotor activity, chronic sleep impairment, nightmares, flashbacks, intrusive thoughts, difficulty in establishing and maintaining effective relationships, and difficulty in adapting to stressful circumstances.  These symptoms are consistent with the currently assigned 70 percent rating, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood. 

However, at no point during the period of the appeal, has the Veteran's service-connected PTSD been shown to have met the criteria for the higher rating of 100 percent.  The evidence does not show that the Veteran has had impairment in thought processes or communication.  Numerous medical records noted that his thought processes were logical and goal directed and that he was oriented to person, place, time, and object.  He also denied having any delusions or hallucinations.  Homicidal ideation was not present.  Throughout his VA psychiatric treatment, the Veteran was observed to be cleanly dressed with good hygiene.  He did not exhibit any inappropriate behavior.  Moreover, while the Veteran was socially isolated and had never been able to maintain a close relationship, he socialized with his wife and mother as well as with couples.  Thus, it appears that the Veteran was able to maintain some social and familial relationships.  Moreover, VA examination reports did not reflect an assessment of complete occupational impairment.  In particular, the August 2014 VA examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and not total occupational and social impairment. Taken together with the other evidence noted above indicating at most severe PTSD but not total impairment, with few, if any, of the symptoms described under 100 percent rating, the Board finds that a 100 percent rating is not warranted.

Furthermore, the GAF scores assigned during this period do not tend to support the assignment of a higher rating.  More importantly, the totality of the lay and medical evidence of record, including the medical examiner assessments of the Veteran's overall psychological, social, and occupational functioning, is reflective of symptomatology  and effects consistent with the 70 percent rating assigned. 

Accordingly, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.  In so finding, the Board has considered the description of symptoms and functioning by the Veteran and his spouse as competent and credible evidence in support of the claim.  However, as it pertains to the overall impairment of social and occupational functioning, the Board places greater probative weight on the mental status examinations and clinic impressions of the VA examiners who have greater training and expertise in evaluating impairment associated with a psychiatric disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Increased Initial Rating - IHD

The Veteran's IHD was assigned an initial evaluation of 10 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under Diagnostic Code 7005, a 10 percent rating is warranted for coronary artery disease resulting in a workload of greater than 7 METs but not greater than 10 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; requiring continuous medication.  A 30 percent rating is warranted for coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran underwent a procedure for cardiac catherization and stenting of his right coronary artery in January 2003.  He had unstable angina and was found to have 80% long lesion and a very large and superdominant right coronary artery.  The Veteran had slow flow coronary artery in right as well as in left coronary system.  The impression was double vessel coronary artery disease.  He had normal systolic function of the left ventricle.  

In February 2003, the Veteran had been asymptomatic since the cardiac catherization procedure; however, he had moderate disease in other vessels.  The impression was coronary artery disease status post right coronary artery stenting with a 6 mm wide stent.  See February 2003 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

By April 2003, the Veteran reported that he felt very tired and slept a lot.  He stated that his heart rate was faster during exercise.  He reported no chest pain, paroxysmal nocturnal dyspnea, orthopnea, or palpitations.  See April 2003 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

In August 2003, the Veteran had a couple of episodes of chest pains at rest, which lasted for a few minutes.  He had no exertional chest pains.  See August 2003 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

The Veteran was asymptomatic in February 2004 and denied any chest pain.  He had no paroxysmal nocturnal dyspnea or orthopnea.  See February 2004 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

In August 2004, the Veteran was asymptomatic.  He had a nuclear stress test in March 2004, which was inconclusive because of suboptimal heart rate. However, he was able to exercise for 13 minutes and did not have any EKG or nuclear scan changes to suggest ischemia.  See August 2004 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

In April 2005, the Veteran woke up with chest pains approximately four weeks prior but did not have any recurrence.  He exhibited no exertional dyspnea.  The impression was angina sounding chest pain, asymptomatic, coronary artery disease, and an inconclusive stress test at very high workload in March 2004.  He did not have ischemia.  See April 2005 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

In February 2006, the Veteran complained of arm and neck pain and tiring easily but denied experiencing any shortness of breath, dizziness, and palpitations.  He did not develop any discomfort in his chest or arms from exercising.  The impression was coronary artery disease.  See February 2006 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

Again, in August 2006, the Veteran denied any chest pain and had no paroxysmal nocturnal dyspnea, orthopnea, palpitations, dizziness, or syncope.  See August 2006 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

In 2007 and 2008, the Veteran was asymptomatic and exhibited no pain with physical activity.  He had occasional atypical, non-cardiac chest pains at night when in bed and some orthostatic dizziness.  The impression was coronary artery disease, faint left carotid bruit, and mild aortic and mitral regurgitation.  See February 2007 and March and September 2008 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

In March 2009, the Veteran did not feel well, was tired and experiencing shortness of breath.  He stated that he had five of the symptoms for congestive heart failure. The impression was severe fatigue and dyspnea, coronary artery disease, and mild aortic and mitral regurgitation.  The Veteran underwent an Exercise Myocardial Perfusion Imaging Study.  He exercised using the Bruce protocol for 9 minutes, and achieved a 10.4 MET workload.  His resting EKG and functional capacity was normal.  He had a normal myocardial perfusion scan without any evidence of ischemia or infarction.  He had normal left ventricular contractility with ejection fraction of 73%.  See March 2009 Office Progress Notes and Exercise Myocardial Perfusion Imaging Study by Cardiovascular Medicine Associates, Inc.

A year later, in March 2010, the Veteran reported that he woke up with palpitations and diaphoresis approximately three weeks ago.  However, it went away after he took a few deep breaths and had not reoccurred.  He had no exertional angina.  The impression was coronary artery disease, mild aortic and mitral regurgitation, and palpitations with diaphoresis.  See March 2010 Office Progress Notes by Cardiovascular Medicine Associates, Inc.

The Veteran was afforded a VA examination in August 2010.  The Veteran's November 2009 EKG was reviewed and it showed normal sinus rhythm with a rate of 63.  The Veteran's chest X-ray was normal.  The examiner noted that the Veteran's March 2009 stress study revealed he had a left ventricular ejection fraction of 73% and a METS level of 10.4.  

In April 2011, the Veteran exercised using the Bruce protocol for 9 minutes 07 seconds, and achieved a 10.50 MET workload.  His functional capacity was good. Stress EKG was nonischemic.  The impression was nonischemic exercise stress EKG at a moderately high workload and 83% of age-predicted maximal heart rate, normal myocardial perfusion scan, normal left ventricular systolic function and wall motion of 65% to 67%.  As compared to the previous study from March 2009, there was no significant change.

The Veteran had a cardiology stress test in November 2012 at the Cleveland VA Medical Center (VAMC).  The treadmill was negative for electrocardiogram changes of myocardial ischemia at a high workload.  The Veteran exercised for 9 minutes 10 seconds and achieved 10.1 METS.  The impression was normal myocardial perfusion study with no evidence of stress-induced ischemia or infarct and normal left ventricular function.  See November 2012 Cardiac Stress Test Report; see also July 2014 VAMC Primary Care Note.

Based on the foregoing, the Board concludes that an initial rating in excess of 10 percent for ischemic heart disease is not warranted.  In so finding, the Board notes 
normal VA electrocardiogram findings.  The workload findings most closely approximate 10 METS and fatigue and dyspnea was notated in March 2009. Moreover, the Board notes that the examination findings do not disclose that workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray at any point relevant to the appeal period. 

To the extent that the Veteran's and his wife have reported regarding the Veteran's heart condition in the February 2011 Notice of Disagreement and the March 2010 statement of record, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also contemplates the Veteran's descriptions of symptoms.  For the foregoing reasons, the Board concludes that an initial 10 percent rating for coronary artery disease is warranted for the appeal period.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's service-connected PTSD and IHD.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. 38 C.F.R. § 3.321 (b)(1) (governing norms include "marked interference with employment" and "frequent periods of hospitalization").  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires assignment of an extraschedular rating.  Id. 

In this case, the evidence does not show that the service-connected disability picture for PTSD and IHD is exceptional or unusual to require an extraschedular evaluation.  The symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria inapplicable. All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

ORDER

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (coronary artery disease) is denied.


REMAND

During the August 2014 VA psychiatric examination, the Veteran claimed that he was forced to quit his job in January because the company doctor would not pass him through his bi-annual physical.  He stated that he did not know how to and was afraid to apply for jobs.  

As previously noted, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating includes the issue of whether a TDIU is warranted.  Rice, 22 Vet. App. at 453-54.  Therefore, the Board finds that remand is warranted for the AOJ to adjudicate the issue of the Veteran's entitlement to a TDIU in the first instance, to include conducting any necessary development.  See Bernard, 4 Vet. App. at 393.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16 (2016), based on impairment attributable to his service-connected disabilities, in accordance with Rice, 22 Vet. App. at 447.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, educational and vocational attainment, or to obtain additional medical evidence or opinion, as is deemed necessary.

2. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


